NO. 12-10-00250-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
JOHNNY M. STAFFORD,
APPELLANT                                                  '    APPEAL FROM THE

V.                                                         '    COUNTY COURT AT LAW NO. 2 OF

ANADARKO E & P COMPANY
AND LAMAR ELDER, JR.,            ' GREGG COUNTY, TEXAS
APPELLEE/CROSS-APPELLANT
                      MEMORANDUM OPINION
                          PER CURIAM
         The appeal filed by Appellant, Johnny M. Stafford, is being dismissed because
Stafford has failed to comply with the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 42.3. Pursuant to appellate rule 32.1, Stafford’s docketing statement was due to
have been filed at the time the appeal was perfected, i.e., August 4, 2010. See TEX. R.
APP. P. 32.1. On August 4, 2010, this court notified Stafford that he should file a
docketing statement immediately if he had not already done so.
         Because Stafford did not file the docketing statement as requested in our
August 4, 2010 letter, this court issued a second notice on August 17, 2010, advising
Stafford that the docketing statement was past due. The notice further provided that
unless the docketing statement was filed on or before August 27, 2010, the appeal would
be presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3.
The date for filing the docketing statement has passed, and Stafford has not complied
with the court’s request. Because Stafford has failed, after notice, to comply with rule
32.1, his appeal is dismissed. See TEX. R. APP. P. 42.3(c).
         Lamar Elder, Jr. has filed a cross appeal in this cause number, which remains on
the docket. Due to the dismissal of Stafford’s appeal, Elder will now be identified as the
appellant in this appeal.
Opinion delivered September 15, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)